J-A06038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.J.L., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: A.J.L.

                                                      No. 727 EDA 2014


           Appeal from the Dispositional Order January 28, 2014
           In the Court of Common Pleas of Northampton County
            Criminal Division at No(s): CP-48-JV-0000442-2013


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

JUDGMENT ORDER BY JENKINS, J.:                  FILED FEBRUARY 24, 2015

      Appellant A.J.L., a juvenile, appeals from an order of the Northampton

County Court of Common Pleas adjudicating Appellant delinquent and

requiring that he register pursuant to the Sex Offenders Registration and

Notification Act (“SORNA”), 42 Pa.C.S.A. § 9799.10, et seq. We strike the

requirement that Appellant register pursuant to SORNA.         We affirm the

delinquency adjudication and dispositional order in all other respects.

      On January 6, 2015, Appellant entered an admission to one count of

involuntary deviate sexual intercourse. N.T., 1-6/2014, at 4-13. The court

ordered that Appellant undergo psychiatric, psychological, and sexual

behavioral evaluations. Id. at 20. The court further ordered that Appellant

comply with SORNA’s lifetime registration requirements. N.T., 1-6/2014, at

20.
J-A06038-15



       On January 28, 2014, the court conducted a disposition hearing and

committed Appellant to the Northampton County Juvenile Justice Center’s

Specialized Treatment Unit. N.T., 1/28/2014, at 28.

       On February 27, 2014, Appellant filed a timely notice of appeal. On

April 1, 2014, Appellant filed a concise statement of errors complained of on

appeal pursuant to Pennsylvania Rule of Appellant Procedure 1925(b). On

April 17, 2014, the trial court issued its Rule 1925(a) opinion.1

       Appellant raises the following issues on appeal:

          1. IS JUVENILE SEX OFFENDER REGISTRATION UNDER 42
          Pa.C.S. § 9799.10 et seq. INCONSISTENT WITH THE
          JUVENILE ACT?

          2. DOES JUVENILE SEX OFFENDER REGISTRATION UNDER
          42 Pa.C.S. § 9799.10 et seq CONSTITUTE PUNISHMENT?

          3. DOES JUVENILE SEX OFFENDER REGISTRATION UNDER
          42 Pa.C.S. § 9799.10 et seq CREATE AN IRREBUTTABLE
          PRESUMPTION THAT VIOLATES A JUVENILE’S RIGHT TO
          DUE PROCESS?

          4. DOES JUVENILE SEX OFFENDER REGISTRATION UNDER
          42 Pa.C.S. § 9799.10 et seq VIOLATE A JUVENILE’S RIGHT
          OF REPUTATION?

          5. DOES JUVENILE SEX OFFENDER REGISTRATION UNDER
          42 Pa.C.S. § 9799.10 et seq VIOLATE THE CRUEL AND
          UNUSUAL PUNISHMENT CLAUSES OF THE PENNSYLVANIA
          AND UNITED STATES CONSTITUTIONS?



____________________________________________


1
   In its 1925(a) opinion, the trial court found the SORNA registration
requirements as applied to juveniles unconstitutional. Opinion, 4/17/2014,
at 13.



                                           -2-
J-A06038-15



Appellant’s Brief at 4.   All issues challenge the application of SORNA to

juveniles.

      On December 29, 2014, the Supreme Court of Pennsylvania found

SORNA’s lifetime registration requirements violated juvenile offenders’ due

process rights. In re J.B., --- A.3d ---, 2014 WL 7369785, at *13 (Pa. Dec.

29, 2014).      The Supreme Court found juveniles have a constitutionally

protected interest in their reputation. It found SORNA encroaches upon this

protected interest by the use of an irrebuttable presumption, i.e., that the

juveniles “pose a high risk of committing additional sexual offenses.” Id. at

*10 (citing 42 Pa.C.S. § 9799.11(a)(4)).        The Court found SORNA’s

irrebuttable presumption was not universally true when applied to juveniles

and reasonable alternative means existed to determine whether a juvenile

posed a high risk of committing an additional offense, including individual

risk assessments. Id. at *11-12.

      Pursuant to In re J.B., SORNA is unconstitutional as applied to

Appellant, a juvenile. Appellant shall not be subject to SORNA’s registration

requirements.

      Requirement that Appellant register pursuant to SORNA stricken.

Adjudication of delinquency and dispositional order affirmed in all other

respects.




                                    -3-
J-A06038-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2015




                          -4-